 

Exhibit 10.7

 

FORM RESTRICTED STOCK AGREEMENT

 

This Restricted Stock Agreement (this “Agreement”) is made as of the _____ day
of _____________, 20__ (the “Date of Grant”), between
_______________________________, a __________ corporation (the “Company”), and
______________________________________ (the “Employee”).

 

1. Award. Pursuant to the ______________________________ 20__ Stock Incentive
Plan (the “Plan”), as of the Date of Grant, ____________ shares (the “Restricted
Shares”) of Common Stock shall be issued as hereinafter provided in the
Employee’s name subject to certain restrictions thereon. The Employee
acknowledges receipt of a copy of the Plan, and agrees that this award of the
Restricted Shares shall be subject to all of the terms and provisions of the
Plan, including future amendments thereto, if any, pursuant to the terms
thereof. In the event of any conflict between the terms of this Agreement and
the Plan, the Plan shall control.

 

2. Definitions. Capitalized terms used in this Agreement that are not defined
below or in the body of this Agreement shall have the meanings given to them in
the Plan. In addition to the terms defined in the body of this Agreement, the
following capitalized words and terms shall have the meanings indicated below:

 

(a) “Change of Control” shall mean:

 

[(i) a merger of the Company with another entity, a consolidation involving the
Company, or the sale of all or substantially all of the assets of Company to
another entity if, in any such case, (1) the holders of equity securities of the
Company immediately prior to such transaction or event do not beneficially own
immediately after such transaction or event equity securities of the resulting
entity entitled to 50% or more of the votes then eligible to be cast in the
election of directors generally (or comparable governing body) of the resulting
entity in substantially the same proportions that they owned the equity
securities of the Company immediately prior to such transaction or event or (2)
the persons who were members of the Board immediately prior to such transaction
or event shall not constitute at least a majority of the board of directors of
the resulting entity immediately after such transaction or event;

 

(ii) the dissolution or liquidation of the Company;

 

(iii) when any person or entity, including a “group” as contemplated by Section
13(d)(3) of the Exchange Act, other than an Excluded Person, acquires or gains
ownership or control (including, without limitation, power to vote) of more than
50% of the combined voting power of the outstanding securities of the Company;
or

 

(iv) as a result of or in connection with a contested election of directors, the
persons who were members of the Board immediately before such election shall
cease to constitute a majority of the Board.

 

1

 

 

For purposes of the preceding sentence, (1) “resulting entity” in the context of
a transaction or event that is a merger, consolidation or sale of all or
substantially all assets shall mean the surviving entity (or acquiring entity in
the case of an asset sale) unless the surviving entity (or acquiring entity in
the case of an asset sale) is a subsidiary of another entity and the holders of
common stock of the Company receive capital stock of such other entity in such
transaction or event, in which event the resulting entity shall be such other
entity, and (2) subsequent to the consummation of a merger or consolidation that
does not constitute a Change of Control, the term “Company” shall refer to the
resulting entity and the term “Board” shall refer to the board of directors (or
comparable governing body) of the resulting entity.]

 

(b) “Disability” means the Employee’s disability entitling the Employee to
benefits under the long-term disability plan maintained by the Company or an
Affiliate; provided, however, that if the Employee is not eligible to
participate in such plan, then the Employee shall be considered to have incurred
a “Disability” if and when the Committee determines in its discretion that the
Employee is permanently and totally unable to perform his or her duties for the
Company or any Affiliate as a result of any medically determinable physical or
mental impairment as supported by a written medical opinion to the foregoing
effect by a physician selected by the Committee.

 

(c) “Earned Shares” means the Restricted Shares after the lapse of the
Forfeiture Restrictions without forfeiture.

 

(d) “Excluded Person” means _______________, _________________, and their
respective affiliates. For purposes of this Section 2(d), (i) an “affiliate” of
an entity means any other person or entity that, directly or indirectly,
controls, is controlled by or is under common control with, such specified
entity through one or more intermediaries or otherwise, and (ii) “control”
means, where used with respect to any person or entity, the possession, directly
or indirectly, of the power to direct or cause the direction of the management
and policies of such person or entity, whether through the ownership of voting
securities, by contract or otherwise, and the terms “controlling” and
“controlled” have correlative meanings.

 

(e) “Forfeiture Restrictions” shall have the meaning specified in Section 3(a)
hereof.

 

(f) “Involuntary Termination” shall mean any termination of the Employee’s
employment with the Company which does not result from a resignation by the
Employee; provided, however, the term “Involuntary Termination” shall not
include a Termination for Cause or a termination as a result of death or
Disability.

 

(g) “Securities Act” means the Securities Act of 1933, as amended.

 

(h) “Stockholders Agreement” means that certain Stockholders Agreement as in
effect on the Date of Grant, among the Company and certain of its stockholders,
as the same may be amended or restated from time to time.

 

(i) “Termination for Cause” shall mean the termination of the Employee’s
employment with the Company based on a determination by the Committee (or its
delegate) that the Employee (i) has engaged in gross negligence, gross
incompetence or willful misconduct in the performance of his or her duties with
respect to the Company or any Affiliate, (ii) has refused without proper legal
reason to perform his or her duties and responsibilities to the Company or any
Affiliate faithfully and to the best of his or her abilities, (iii) has
materially breached any material provision of a written employment agreement or
corporate policy or code of conduct established by the Company or any Affiliate,
(iv) has willfully engaged in conduct that is materially injurious to the
Company or any Affiliate, (v) has failed to meet the performance objectives or
standards established for his or her job position by his or her employer, (vi)
has committed an act of fraud, embezzlement or willful breach of a fiduciary
duty to the Company or any Affiliate, or (vii) has been convicted of (or pleaded
no contest to) a crime involving fraud, dishonesty or moral turpitude or any
felony (or a crime of similar import in a foreign jurisdiction).

 

2

 

 

3. Restricted Shares. The Employee hereby accepts the Restricted Shares when
issued and agrees with respect thereto as follows:

 

(a) Forfeiture Restrictions. The Restricted Shares may not be sold, assigned,
pledged, exchanged, hypothecated or otherwise transferred, encumbered or
disposed of except as provided under the Plan, and in the event of the
termination of the Employee’s employment with the Company for any reason other
than death, Disability, or Involuntary Termination, the Employee shall, for no
consideration, forfeit and surrender to the Company all of the Restricted Shares
with respect to which the Forfeiture Restrictions have not lapsed in accordance
with Section 3(b) as of the date of such termination. The prohibition against
transfer and the obligation to forfeit and surrender the Restricted Shares to
the Company upon termination of employment as provided in the preceding sentence
are herein referred to as the “Forfeiture Restrictions.” The Forfeiture
Restrictions shall be binding upon and enforceable against any transferee of the
Restricted Shares.

 

(b) Lapse of Forfeiture Restrictions. The Forfeiture Restrictions shall lapse
with respect to the Restricted Shares in accordance with the schedule set forth
in the following table, provided that the Employee has been continuously
employed by the Company from the Date of Grant through each lapse date set forth
below:

 



   Percentage of Total Number of     the Restricted Shares as to Which  Lapse
Date  Forfeiture Restrictions Lapse        ________, 20__  25% ________, 20__ 
25% ________, 20__  25% ________, 20__  25%



 

Notwithstanding the foregoing, (i) if the Employee’s employment with the Company
is terminated by reason of death, Disability or Involuntary Termination, then
the Forfeiture Restrictions shall lapse with respect to 100% of the Restricted
Shares effective as of the date of such termination, and (ii) if a Change of
Control occurs on or before the date of the termination of the Employee’s
employment with the Company, then the Forfeiture Restrictions shall lapse with
respect to 100% of the Restricted Shares effective as of the date upon which the
Change of Control occurs.

 

3

 

 

(c) Certificates. A certificate evidencing the Restricted Shares shall be issued
by the Company in the Employee’s name, pursuant to which the Employee shall have
all of the rights of a stockholder of the Company with respect to the Restricted
Shares, including, without limitation, voting rights and the right to receive
dividends (provided, however, that dividends paid in shares of the Company’s
stock shall be subject to the Forfeiture Restrictions and provided further that
dividends that are paid other than in shares of the Company’s stock shall be
paid no later than the end of the calendar year in which the dividend for such
class of stock is paid to stockholders of such class or, if later, the 15th day
of the third month following the date the dividend is paid to stockholders of
such class of stock). Notwithstanding the foregoing, the Company may, in its
discretion, elect to complete the delivery of the Restricted Shares by means of
electronic, book-entry statement, rather than issuing physical share
certificates. The Employee may not sell, transfer, pledge, exchange, hypothecate
or otherwise dispose of the stock until the Forfeiture Restrictions have
expired, and a breach of the terms of this Agreement shall result in a
forfeiture of the Restricted Shares. The certificate, if any, evidencing the
Restricted Shares shall be delivered upon issuance to the Secretary of the
Company or to such other depository as may be designated by the Committee as a
depository for safekeeping until the forfeiture of such Restricted Shares occurs
or the Forfeiture Restrictions lapse pursuant to the terms of the Plan and this
Agreement. At the Company’s request, the Employee shall deliver to the Company a
stock power, endorsed in blank, relating to the Restricted Shares. Upon the
lapse of the Forfeiture Restrictions without forfeiture, the Company shall cause
a new certificate or certificates to be issued without legend (except for any
legend required pursuant to applicable securities laws, the Stockholders
Agreement or any other agreement to which the Employee is a party) in the name
of the Employee in exchange for the certificate evidencing the Restricted Shares
or, as may be the case, the Company shall issue appropriate instructions to the
transfer agent if the electronic, book-entry method is utilized.

 

(d) Corporate Acts. The existence of the Restricted Shares shall not affect in
any way the right or power of the Board or the stockholders of the Company to
make or authorize any adjustment, recapitalization, reorganization or other
change in the Company’s capital structure or its business, any merger,
consolidation or other business combination of the Company, any issue of debt or
equity securities, the dissolution or liquidation of the Company or any sale,
lease, exchange or other disposition of all or any part of its assets or
business or any other corporate act or proceeding. The prohibitions of Section
3(a) hereof shall not apply to the transfer of the Restricted Shares pursuant to
a plan of reorganization of the Company, but the stock, securities or other
property received in exchange therefor shall also become subject to the
Forfeiture Restrictions and provisions governing the lapsing of such Forfeiture
Restrictions applicable to the original Restricted Shares for all purposes of
this Agreement, and the certificates, if any, representing such stock,
securities or other property shall be legended to show such restrictions.

 

(e) Stockholders Agreement. The Restricted Shares shall be subject to the terms
of the Stockholders Agreement, both before and after the Forfeiture Restrictions
lapse with respect to such shares. The Employee agrees that the Employee and the
Employee’s spouse, if any, will, upon request of the Company, execute and
deliver to the Company such documents and instruments as the Company, in its
discretion, may require to evidence such persons’ agreement to be bound by the
terms of the Stockholders Agreement.

 

4

 

 

(f) Accredited Status. If the Company and any of its stockholders or their
representatives enter into any negotiation or transaction (whether before or
after the lapse of the Forfeiture Restrictions with respect to any of the
Restricted Shares) for which Rule 506 under the Securities Act (or any similar
rule then in effect) may be available with respect to such negotiation or
transaction (including a merger, consolidation or other business combination or
reorganization), and if the Employee is not then an accredited investor (as
defined in Rule 501 under the Securities Act (but without regard to Rule
501(a)(iv)), the Employee agrees that the Employee and the Employee’s spouse, if
any, will, at the request and election of the Company either (i) appoint a
purchaser representative (as such term is defined in Rule 501 under the
Securities Act) reasonably acceptable to the Company or (ii) agree to accept
cash in lieu of any securities that the Employee would otherwise receive in an
amount equal to the fair market value of such securities as determined in good
faith by the unanimous resolution of all of the members of the Board. The
determination of fair market value by the Board shall be final and binding on
all parties.

 

(g) Lock-up Provision. The Employee hereby agrees that in the event of any
underwritten public offering of Common Stock, including an initial public
offering of Common Stock, pursuant to an effective registration statement filed
under the Securities Act (whether before or after the lapse of the Forfeiture
Restrictions with respect to any of the Restricted Shares), the Employee shall
not effect any public sale or distribution of Common Stock or of any securities
convertible into or exchangeable or exercisable for Common Stock or hedging
transactions relating to Common Stock, including a sale pursuant to Rule 144
under the Securities Act, during the period beginning 14 days prior to the
expected date of “pricing” of such public offering and continuing for a period
not to exceed 180 days after the date of the final prospectus (or prospectus
supplement if the offering is made pursuant to a “shelf” registration statement)
as may be established by the underwriter(s) for such public offering (the
“Lock-Up Period”); provided, however, that if (i) during the last 17 days of the
initial Lock-Up Period, the Company releases earnings results or material news
or a material event relating to the Company occurs or (ii) prior to the
expiration of the initial Lock-Up Period, the Company announces that it will
release earnings results during the 16-day period beginning on the last day of
the initial Lock-Up Period, then in each case the Lock-Up Period will be
extended until the expiration of the 18-day period beginning on the date of
release of the earnings results or the occurrence of the material news or
material event, as applicable, unless the managing underwriter(s) of such
underwritten public offering waive, in writing, such extension. If and to the
extent requested by the managing underwriter(s), the Employee agrees to execute
an agreement to the foregoing effect with the underwriter(s) for such public
offering on such terms as the managing underwriter(s) shall reasonably request
(with such modification as reasonably requested by such managing underwriter(s)
to take into consideration then existing rules of an applicable securities
exchange regarding research analyst publications). The limitations contained in
this Section 3(g) shall not apply to any shares registered in such public
offering under the Securities Act.

 

5

 

 

4. Withholding of Tax. To the extent that the receipt of the Restricted Shares
or the lapse of any Forfeiture Restrictions results in compensation income or
wages to the Employee for federal, state, local or foreign tax purposes, the
Employee shall deliver to the Company or to any Affiliate nominated by the
Company at the time of such receipt or lapse, as the case may be, such amount of
money or, if permitted by the Committee in its sole discretion, shares of Common
Stock, as the Company or any Affiliate nominated by the Company may require to
meet its minimum obligation under applicable tax or social security laws or
regulations, and if the Employee fails to do so, the Company and its Affiliates
are authorized to withhold, or to cause to be withheld, from any cash or stock
remuneration (including withholding any of the Restricted Shares or Earned
Shares distributable to the Employee under this Agreement) then or thereafter
payable to the Employee an amount equal to any tax or social security required
to be withheld by reason of such resulting compensation income or wages, and to
take such other action as may be necessary in the opinion of the Company to
satisfy such withholding obligation. The Employee acknowledges and agrees that
none of the Board, the Committee, the Company or any of its Affiliates have made
any representation or warranty as to the tax consequences to the Employee as a
result of the receipt of the Restricted Shares, the lapse of any Forfeiture
Restrictions or the forfeiture of any of the Restricted Shares pursuant to the
Forfeiture Restrictions. The Employee represents that he is in no manner relying
on the Board, the Committee, the Company or any of its Affiliates or any of
their respective managers, directors, officers, employees or authorized
representatives (including, without limitation, attorneys, accountants,
consultants, bankers, lenders, prospective lenders and financial
representatives) for tax advice or an assessment of such tax consequences. The
Employee represents that he has consulted with any tax consultants that the
Employee deems advisable in connection with the Restricted Shares.

 

5. Status of Stock. The Employee understands that at the time of the execution
of this Agreement the sale of the Restricted Shares has not been registered
under the Securities Act or any state securities law and that the Company does
not currently intend to effect any such registration.

 

The Employee agrees that the Restricted Shares and the Earned Shares when issued
under this Agreement are being acquired for investment without a view to
distribution, within the meaning of the Securities Act, and shall not be sold,
transferred, assigned, pledged or hypothecated in the absence of (a) an
effective registration statement for the sale of such shares under the
Securities Act and applicable state securities laws or (b) if requested by the
Company, the delivery by the Employee to the Company of a written opinion of
legal counsel, who shall be satisfactory to the Company, addressed to the
Company and satisfactory in form and substance to the Company’s counsel, to the
effect that an applicable exemption from the registration requirements of the
Securities Act and any applicable state securities laws is available. The
Employee also agrees that the Restricted Shares and Earned Shares issued under
this Agreement will not be sold or otherwise disposed of in any manner which
would constitute a violation of any applicable federal or state securities laws.

 

In addition, the Employee agrees that (a) the certificates, if any, representing
the Restricted Shares and Earned Shares may bear such legend or legends as the
Committee deems appropriate in order to reflect the Forfeiture Restrictions and
to assure compliance with the terms and provisions of this Agreement, the
Stockholders Agreement and applicable securities laws, (b) the Company may
refuse to register the transfer of the Restricted Shares or Earned Shares on the
stock transfer records of the Company if such proposed transfer would constitute
a violation of the Forfeiture Restrictions or the Stockholders Agreement or, in
the opinion of counsel satisfactory to the Company, of any applicable securities
law, and (c) the Company may give related instructions to its transfer agent, if
any, to stop registration of the transfer of the Restricted Shares.

 

6

 

 

6. Employment Relationship. For purposes of this Agreement, the Employee shall
be considered to be in the employment of the Company as long as the Employee
remains an employee of either the Company or an Affiliate. Without limiting the
scope of the preceding sentence, it is specifically provided that the Employee
shall be considered to have terminated employment with the Company at the time
of the termination of the “Affiliate” status of the entity or other organization
that employs the Employee. Nothing in the adoption of the Plan, nor the award of
the Restricted Shares thereunder pursuant to this Agreement, shall confer upon
the Employee the right to continued employment by the Company or affect in any
way the right of the Company to terminate such employment at any time. Unless
otherwise provided in a written employment agreement or by applicable law, the
Employee’s employment by the Company shall be on an at-will basis, and the
employment relationship may be terminated at any time by either the Employee or
the Company for any reason whatsoever, with or without cause or notice. Any
question as to whether and when there has been a termination of such employment,
and the cause of such termination, shall be determined by the Committee or its
delegate, and its determination shall be final.

 

7. Notices. Any notices or other communications provided for in this Agreement
shall be sufficient if in writing. In the case of the Employee, such notices or
communications shall be effectively delivered if hand delivered to the Employee
at the Employee’s principal place of employment or if sent by registered or
certified mail to the Employee at the last address the Employee has filed with
the Company. In the case of the Company, such notices or communications shall be
effectively delivered if sent by registered or certified mail to the Company at
its principal executive offices.

 

8. Binding Effect; Survival. This Agreement shall be binding upon and inure to
the benefit of any successors to the Company and all persons lawfully claiming
under the Employee. The provisions of Sections 3(e), 3(f), 3(g) and 5 shall
survive the lapse of the Forfeiture Restrictions without forfeiture.

 

9. Entire Agreement; Amendment. This Agreement constitutes the entire agreement
of the parties with regard to the subject matter hereof, and contains all the
covenants, promises, representations, warranties and agreements between the
parties with respect to the Restricted Shares granted hereby. Without limiting
the scope of the preceding sentence, all prior understandings and agreements, if
any, among the parties hereto relating to the subject matter hereof are hereby
null and void and of no further force and effect. The Committee may, in its sole
discretion, amend this Agreement from time to time in any manner that is not
inconsistent with the Plan; provided, however, that except as otherwise provided
in the Plan or this Agreement, any such amendment that materially reduces the
rights of the Employee shall be effective only if it is in writing and signed by
both the Employee and an authorized officer of the Company.

 

10. Controlling Law. This Agreement shall be governed by, and construed in
accordance with, the laws of the State of __________, without regard to
conflicts of law principles thereof.

 

7

 

 

IN WITNESS WHEREOF, the Company has caused this Agreement to be duly executed by
an officer thereunto duly authorized, and the Employee has executed this
Agreement, all as of the date first above written.

 

 

        By:     Name:     Title:                 EMPLOYEE

 

SPOUSAL CONSENT

 

The Employee’s spouse, if any, is fully aware of, understands and fully consents
and agrees to the provisions of this Agreement and its binding effect upon any
marital or community property interests he/she may now or hereafter own, and
agrees that the termination of his/her and the Employee’s marital relationship
for any reason shall not have the effect of removing any of the Restricted
Shares or Earned Shares otherwise subject to this Agreement from coverage
hereunder and that his/her awareness, understanding, consent and agreement are
evidenced by his/her signature below.

 

      Signature of Spouse           Printed Name of Spouse

 

8

 

 

